Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.

3.	Claims 1-4, 6-16, 18-22 are pending. 
Response to Arguments and Amendments
4.	Applicant’s arguments, see page 2-5 on remarks, filed 11/18/2020, with respect to the rejection(s) of claim(s) 1-4, 6-16, 18-22 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Giorgio Lippolis (US 20110216696).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 6-16, 18-22 are rejected under 35U.S.C 103 as being unpatentable over Wenchen Lu (US 7773542), in view of Giorgio Lippolis (US 20110216696),and further in view of Mooi Choo (US 20050059396), hereinafter Mooi. 

Regarding clam 1:
Lu discloses a gateway computing device comprising: one or more processors; a plurality of communication interfaces, wherein the plurality of communication interfaces comprises: a wired communication interface configured to communicate with a wide area network using a wired communication standard  some of the APs such as APs 103-104 may be coupled via a wired network to a gateway device 102 which allows traffic from the wireless mesh network to reach an external network or another network 101 such as wide area network (WAN) (Lu, Fig1, [column 3, [lines 57-64]), and a plurality of wireless communication interfaces comprising a first wireless communication interface configured to communicate with a cellular using a cellular communication standard; the machine may be a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone (Lu, Fig10, column 8, [lines 45-60]). Examiner interprets that each AP in essence creates its own cell, all communications to/from end points through an AP (and even all communications between APs) would correlate to communications in a cellular network. 
And at least one second wireless communication interface configured to communicate with a local wireless mesh network using a plurality of wireless communication standards, wherein the plurality of wireless communication standards comprise: at least one wireless local area network (WLAN) communication standard; a short-range wireless communication standard; local link interface communicates with a local client using a communication frequency of approximately 2.4 GHZ using a standard wireless protocol Such as, for example, IEEE 802.11b/g protocol. The communication frequency of the backhaul or mesh link communications is ranging approximately from 4.9 to 5.8 GHz using a standard wireless protocol such as, for example, IEEE 802.11a protocol (Lu, column 4, [lines 58-65]).
One or more controllers, wherein the one or more controllers control communication between the gateway computing device and
 103-104 may be coupled via a wired network to a gateway device 102 which allows traffic from the wireless mesh network to reach an external network or another network 101 such as wide area network (WAN) which may be the Internet (Lu, column 3, [lines 59-64]).
  (ii) the cellular network via the first wireless communication interface and using the cellular communication standard  the machine may be a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone (Lu, Fig10, column 8, [lines 45-60]). Examiner interprets that each AP in essence creates its own cell, all communications to/from end points through an AP (and even all communications between APs) would correlate to communications in a cellular network. 
 And (iii) the local wireless mesh network via the at least one second wireless communication interface and using at least one WLAN communication standard, the short-range wireless communication standard, and the plurality a local link interface communicates with a local client using a communication frequency of approximately 2.4 GHZ using a standard wireless protocol Such as, for example, IEEE 802.11b/g protocol. The communication frequency of the backhaul or mesh link communications is ranging approximately from 4.9 to 5.8 GHz using a standard wireless protocol such as, for example, IEEE 802.11a protocol (Lu, column 4, [lines 58-65]).
Memory storing instructions that, when executed by the one or more processors, cause the gateway computing device to: receive a message addressed to a target device that is connected to the wireless mesh network; based on the gateway computing device being within wireless range of the target device, send the message to the device using one of the plurality of wireless communication standards at block 901, a first packet is received via an incoming or ingress interface from a previous hop AP, the first packet having a first source MAC address and a first destination MAC address, as well as a payload… at block 903, it is determined whether the second packet is intended to a local end-user client of a current hop AP (e.g., whether the second end-user client is a local end-user client). For example, a lookup operation may be performed at a routing table maintained by the current hop AP based on the destination MAC address of the second packet (e.g., whether an interface ID corresponding to the destination MAC address of the second packet represents a local link interface of a current hop AP). If the second packet is intended to a local end-user client of a current hop AP at block 904, the second packet is transmitted to the intended local end-user client via a local link interface of the current hop AP (Lu, column 8, [lines 5-40]).
However, Lu fails to teaches wherein the plurality of wireless communication standards comprises and a plurality of low-power wireless communication standards and based on the gateway computing device not being within wireless range of the target device, route the message to the target device through the local wireless mesh network via a second device that is connected to the local wireless mesh network and using one or more of the plurality of wireless communication standards.
Lippolis teaches based on the gateway computing device not being within wireless range of the target device, route the message to the target device through the local wireless mesh network via a second device that is connected to the local wireless mesh network and using one or more of the plurality of wireless communication standard if a “bridged connection” refers, generally, as a standard connection that is established between a sender node 104 and an intermediate node on route to the destination node, which may be located outside of communication range of sender node 104 and/or in a separated Sub-network. This connection may be used to forward data to and from nodes that would otherwise be incapable of connecting with each other. Accordingly, routing and, when necessary or preferred, re-routing one or more data packets dynamically to reach the destination is fully supported via bridged connections(Lippolis, paragraph 34);and further during process ing, a knowledge base data structure may be compiled into a cyclic graph, as known in the art. Nodes 104 may be visible to any other connected nodes 104 on network(s) 106. As referred to herein, “directly connected nodes 104 are nodes 104 that are able to communicate with one or more devices that are inside the respective node's 104 limited range. Thus a node 104 is only “directly connected to a limited number of distinct nodes 104, but may be still reachable by any other “bridged' node 104 (Lippolis, paragraph 38).It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Lu with that of Lippolis in order to transmitting message data within a multi-hop mesh network from a source node to a destination node. 
Mooi teaches wherein the plurality of wireless communication standards comprises and a plurality of low-power wireless the mobile hosts 150 communicate with the customer site via wireless communications, illustratively under the 802.11(a), 802.11(b), 802.11(g), Bluetooth standards, among other wireless communication standards (Mooi, paragraph 20), and further each of the access points 138 comprise one or more radio transceivers (not shown) that establish a respective “hot spot” 140 to allow a plurality of mobile hosts 150 to communicate with the access points according to the 802.11 standards, Bluetooth standards (Mooi, paragraph 27). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Lu with that of Mooi to allows a gateway in a wireless network environment to monitor the mobile hosts associated with access points registered therewith (Mooi, paragraph 85).

Regarding claim 2:
	Lu discloses wherein the instructions, when executed by the one or more processors, further cause the gateway computing device to: determine a path through the local wireless mesh network from the gateway device to the target device; route the message to the target device at least by routing the message to the target device according to the path determined a lookup operation may be performed at a routing table maintained by the current hop AP based on the destination MAC address of the second packet (e.g., whether an interface ID corresponding to the destination MAC address of the second packet represents a local link interface of a current hop AP). If the second packet is intended to a local end-user client of a current hop AP at block 904, the second packet is transmitted to the intended local end-user client via a local link interface of the current hop AP (Lu, column 8, [lines 5-40]).

Regarding claim 3:
	Lu disclose wherein the instructions, when executed by the one or more processors, further cause the gateway computing device to: send the message to the target device at least by sending the message to the target device using the short-range wireless communication standard if the second packet is intended to a local end-user client of a current hop AP at block 904, the second packet is transmitted to the intended local end-user client via a local link interface of the current hop AP (Lu, column 8, [lines 30-35]).

Regarding claim 4:
	Lu discloses wherein the instructions, when executed by the one or more processors, further cause the gateway computing device to: send the message to the target device at least by sending the message to the target device if the second packet is intended to a local end-user client of a current hop AP at block 904, the second packet is transmitted to the intended local end-user client via a local link interface of the current hop AP (Lu, column 8, [lines 30-35]), but fails to disclose using one of the plurality of low-power wireless communication standards. Mooi teaches the mobile hosts 150 communicate with the customer site via wireless communications, illustratively under the 802.11(a), 802.11(b), 802.11(g), Bluetooth standards, among other wireless communication standards (Mooi, paragraph 20), and further each of the access points 138 comprise one or more radio transceivers (not shown) that establish a respective “hot spot” 140 to allow a plurality of mobile hosts 150 to communicate with the access points according to the 802.11 standards, Bluetooth standards (Mooi, paragraph 27). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Lu with that of Mooi to 

	Regarding claim 6:
Lu discloses wherein the instructions, when executed by the one or more processors, further cause the gateway computing device to: route the message to the target device at least by routing the message to the target device if the second packet is intended to a local end-user client of a current hop AP at block 904, the second packet is transmitted to the intended local end-user client via a local link interface of the current hop AP (Lu, column 8, [lines 30-35]), but fails to disclose using one or more of the plurality of low-power wireless communication standards Mooi teaches the mobile hosts 150 communicate with the customer site via wireless communications, illustratively under the 802.11(a), 802.11(b), 802.11(g), Bluetooth standards, among other wireless communication standards (Mooi, paragraph 20), and further each of the access points 138 comprise one or more radio transceivers (not shown) that establish a respective “hot spot” 140 to allow a plurality of mobile hosts 150 to communicate with the access points according to the 802.11 standards, Bluetooth standards (Mooi, paragraph 27). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Lu with that of Mooi to allows a gateway in a wireless network environment to monitor the mobile hosts associated with access points registered therewith (Mooi, paragraph 85).

Regarding claim 7:
	Lu discloses wherein the gateway computing device receives the message via the wide area network and from a server computing device connected to the wide area network multiple mesh APs 103-106 communicatively coupled to each other as depicted via dash communication links. Some of the APs such as APs 103-104 may be coupled via a wired network to a gateway device 102 which allows traffic from the wireless mesh network to reach an external network or another network 101 such as wide area network (WAN) (Lu, column 3, [lines 57-62]).


Lu discloses wherein the gateway computing device receives the message via the cellular network the machine may operate in the capacity of a server or a client machine in a client-server network environment, or as a peer machine in a peer-to-peer (or distributed) network environment. The machine may be a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a server, a network router, Switch or bridge, or any machine capable of executing a set of instructions (Lu, column 8, [lines 49-54]). Examiner interprets that each AP in essence creates its own cell, all communications to/from end points through an AP (and even all communications between APs) would correlate to communications in a cellular network.

	Regarding claim 9:
	Lu discloses wherein the gateway computing device receives the message via the local wireless mesh network If the second packet is not intended to a local end-user client of a current hop AP, at block 905, the second packet is then tunneled within a third packet, and the third packet is then transmitted to a next hop AP using techniques similar to those set forth above (Lu, column 8, [lines 33-40]).

Regarding claim 10:
Claim 10 is rejected under the same reason set forth in rejection of claim 1.

Regarding claim 11:
Lu discloses wherein the instructions, when executed by the one or more processors, further cause the wireless computing device to route the message to the target device via at least by routing the message via the wireless communication interface a lookup operation may be performed at a routing table maintained by the current hop AP based on the destination MAC address of the second packet (e.g., whether an interface ID corresponding to the destination MAC address of the second packet represents a local link interface of a current hop AP). If the second packet is intended to a local end-user client of a current hop AP at block 904, the second packet is transmitted to the intended local end-user client via a local link interface of the current hop AP (Lu, column 8, [lines 5-40]).

Regarding claim 12:
Claim 12 is reject under the same reason set forth in rejection of claim 6.

Regarding claim 13:
	Lu discloses the plurality of wireless communication standards further comprises a wireless local area network communication standard; and the routing the message via the wireless communication interface comprises routing the message using the wireless local area network communication standard a local link interface communicates with a local client using a communication frequency of approximately 2.4 GHZ using a standard wireless protocol Such as, for example, IEEE 802.11b/g protocol. The communication frequency of the backhaul or mesh link communications is ranging approximately from 4.9 to 5.8 GHz using a standard wireless protocols (Lu, column 4, [lines 58-64]).

	Regarding claim 14:
	Lu disclsoes wherein the instructions, when executed by the one or more processors, further cause the wireless computing device to route the message to the target device via the second device at least by routing the message via the second communication interface and using the second communication standard If the second packet is not intended to a local end-user client of a current hop AP, at block 905, the second packet is then tunneled within a third packet, and the third packet is then transmitted to a next hop AP using techniques similar to those set forth above. Other operations may also be performed (Lu, column 8, [lines 33-40]), and further a local link interface communicates with a local client using a communication frequency of approximately 2.4 GHZ using a standard wireless protocol Such as, for example, IEEE 802.11b/g protocol. The communication frequency of the backhaul or mesh link communications is ranging approximately from 4.9 to 5.8 GHz using a standard wireless protocol such as, for example, IEEE 802.11a protocol (Lu, column 4, [lines 58-65]),

	Regarding claim 15:
Lu discloses the second communication interface comprises a cellular communication interface; and the second  communication standard comprises a cellular communication standard the machine may be a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone (Lu, Fig10, column 8, [lines 45-60]). Examiner interprets that each AP in essence creates its own cell, all communications to/from end points through an AP (and even all communications between APs) would correlate to communications in a cellular network. 

Regarding claim 16:
Lu discloses wherein the second device that is connected to the local wireless mesh network comprises a gateway computing device multiple mesh APs 103-106 communicatively coupled to each other as depicted via dash communication links. Some of the APs such as APs 103-104 may be coupled via a wired network to a gateway device 102 which allows traffic from the wireless mesh network to reach an external network or another network 101 such as wide area network (WAN) which may be the Internet (Lu, column 3, [lines 57-64]).

Regarding claim 18:
Claim 18 is rejected under the same reason set forth in rejection of claim 1.

Regarding claim 19:
Lu discloses wherein the instructions, when executed by the one or more processors, further cause the wireless computing device to: receive a second message that is addressed to a third device connected to the wireless local mesh network; based on the wireless computing device being within  at block 903, it is determined whether the second packet is intended to a local end-user client of a current hop AP (e.g., whether the second end-user client is a local end-user client).For example, a lookup operation may be performed at a routing table maintained by the current hop AP based on the destination MAC address of the second packet (e.g., whether an interface ID corresponding to the destination MAC address of the second packet represents a local link interface of a current op AP). If the second packet is intended to a local end-user client of a current hop AP at block 904, the second packet is transmitted to the intended local end-user client via a local link interface of the current hop AP If the second packet is not intended to a local end-user client of a current hop AP, at block 905, the second packet is then tunneled within a third packet, and the third packet is then transmitted to a next hop AP using techniques similar to those set forth above (Lu, column 8, [lines 24-40]), but fail to disclose using the first one of the plurality of low-power wireless communication standards. Mooi teaches the mobile hosts 150 communicate with the customer site via wireless communications, illustratively under the 802.11(a), 802.11(b), 802.11(g), Bluetooth standards, among other wireless communication standards (Mooi, paragraph 20), and further each of the access points 138 comprise one or more radio transceivers (not shown) that establish a respective “hot spot” 140 to allow a plurality of mobile hosts 150 to communicate with the access points according to the 802.11 standards, Bluetooth standards (Mooi, paragraph 27). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Lu with that of Mooi to allows a gateway in a wireless network environment to monitor the mobile hosts associated with access points registered therewith (Mooi, paragraph 85).

Regarding claim 20:
Lu, Lippolis and Mooi disclose a sensor that measures a physical parameter of an environment proximate to the wireless computing device; or a component that performs a physical nodes 104 normally perform neighborhood nodes discovery operations, message delivery and/or forwarding. Nodes 104 are programmed to access knowledge base 1002 (FIGS. 11A and 11B) for rout ing, traffic and statistical information, and a mesh controller to handle idle queues, incoming queues, outgoing queues, as well as to interface with nodes 104 (Lippolis, paragraph 39). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Lu with that of Lippolis in order to transmitting message data within a multi-hop mesh network from a source node to a destination node. 

Regarding claim 21:
Lu, Lippolis and Mooi disclose wherein the user-selected operational command to be performed by the target device is one of a plurality of user-selectable operational commands that the target device is configured to perform based on selection, by a user, of one of the plurality of user-selectable operational commands multiple Wi-Fi networks 106 may be provided, each may be operated by end users independently, without any carrier operator or infra structure assistance. Nodes 104 are preferably configured automatically to send, receive and/or forward data transmissions and to cooperatively maintain the knowledge base up to date (Lippolis, paragraph 37). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Lu with that of Lippolis in order to transmitting message data within a multi-hop mesh network from a source node to a destination node. 

Regarding claim 22:
Lu, Lippolis and Mooi disclose wherein the user selected operational command to be performed by the target device comprises at least one of: a physical lock operation; a physical unlock operation; a sensing operation; or an activation of a security mode of a plurality of security modes of the target device each node on the network scans, within its respective transmission range, for neighboring nodes 104. As information relating to neighboring nodes 104 is discovered, the information is stored in a knowledge base 1002 (FIGS. 11A and 11B), which may be formatted as a table that is distributed among all nodes 104 (Lippolis, paragraph 53). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Lu with that of Lippolis in order to transmitting message data within a multi-hop mesh network from a source node to a destination node. 


Conclusion
7.	Any inquiry concerning this communication from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556. The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nickerson Jeffrey L can be reached on 469-295-9235.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either obtained from either Private PAIR or Public PAIR. Status information for unpublished application is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov . Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automatic information system, call 800-786-9199 (In USA or CANADA) or 571-272-1000.
/THANH H LE/             Examiner, Art Unit 2432                                                                                                                                                                                           
/Kevin Bechtel/             Primary Examiner, Art Unit 2491